Citation Nr: 0415469	
Decision Date: 06/17/04    Archive Date: 06/23/04

DOCKET NO.  00-19 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
chondromalacia, right knee.

2.  Entitlement to an initial compensable evaluation for 
bilateral pes planus.

3.  Entitlement to an initial compensable evaluation for 
residuals, scar, left lateral biopsy.

4.  Entitlement to an initial compensable evaluation for 
residuals, scar, left index finger.

5.  Entitlement to an initial compensable evaluation for 
residuals, scar, left thumb.

6.  Entitlement to service connection for minimal spondylosis 
of L5-S1, with spurring.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to 
September 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  The claims file was transferred 
to the Atlanta, Georgia RO in December 2001.  


REMAND

This appeal is Remanded to the RO via the Appeals Management 
Center in Washington, D.C.  VA will notify you if further 
action is required on your part.

The veteran and her representative, maintain, in essence, 
that her aforementioned service-connected disabilities are 
more severe than the current noncompensable evaluations 
reflect.  She also maintains that she hurt her back in 
service and the complaints and diagnosis she continues to 
receive are the result of the injury sustained during 
service.  

During the pendency of this appeal, there has been a 
significant change in the law; the enactment of the Veterans 
Claims Assistance Act o 2000 (VCAA).  The VCAA became 
effective on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002),  It redefines VA's duty 
to assist and enhances the duty to notify claimants about 
information and evidence necessary to substantiate a claim.  
The VCAA also eliminates the requirement that a claim be well 
grounded.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
held that section 5103(a), requires VA to inform the claimant 
of information or evidence necessary to substantiate the 
claim, as well as which evidence VA will seek to provide and 
which evidence the claimant is to provide.  The Court held 
that BVA's failure to enforce compliance with that 
requirement is remandable error.  

Additionally, in Pelegrini v. Principi, No. 01-944 (U.S. Vet. 
App. Jan. 13, 2004), the Court held that a VCAA notice must 
be provided to a claimant before the initial unfavorable AOJ 
decision on the claim.  Also, notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  

In this case, the veteran was never provided VCAA notice or 
told to provide any evidence in her possession that pertained 
to her claim, or something to the effect to "give us 
everything you've got pertaining to your claim(s)."  The 
claim must be remanded to comply with the VCAA requirements.  

Additionally, in Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished between a veteran's dissatisfaction 
with the initial rating assigned following the grant of 
service connection, and a claim for an increased rating for a 
service-connected condition.  Since this is the veteran's 
initial award for her service-connected right knee, pes 
planus, and residuals of scars, left lateral biopsy, left 
index finger, and left thumb, and she has expressed 
disagreement with the noncompensable evaluations assigned, 
the RO should evaluate the claim with consideration of staged 
ratings consistent with Fenderson.  

Further, the veteran claims that her present back disability 
is the result of injury in service.  Service medical records 
show that in March 1989, she was seen with complaints of back 
pain for days after moving into new quarters.  The assessment 
was muscle spasm.  However, there is no other showing in the 
medical records of back difficulties until July 1997, when 
the medical records after service show that she hurt her back 
moving a washer, and again in February 1998, that she had 
back pain secondary to putting a bed together.  Clearly, she 
suffered from back pain in service.  However, not as clear is 
whether the back difficulties she has now are the result of 
that back pain in service.  Therefore, she should be provided 
a VA examination to determine the nature and etiology of her 
back condition.  

Under the circumstances, this case is REMANDED for the 
following action:  

1.  Ensure that all notice and development required 
by the VCAA has been done.   The veteran should be 
specifically informed about any information and 
evidence not of record that is necessary to 
substantiate the claim; the information and 
evidence that VA will seek to provide; the 
information and evidence she is expected to 
provide; and she should be requested to provide 
copies of any evidence in her possession that 
pertains to the claim not currently of record.  The 
RO must review the claims file and ensure that all 
notification and development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are fully 
complied with and satisfied.  See also 38 C.F.R. 
§ 3.159 in its entirety.  

2.  The veteran should be scheduled for a VA 
examination.  Any indicated tests or studies should 
be accomplished, and the claims file should be made 
available to the examiner to ensure that person is 
aware of the veteran's pertinent history.  The 
examiner should indicate that he/she has reviewed 
the claims file.  The examiner should also be asked 
to provide an opinion as to whether it is likely, 
unlikely, or at least as likely as not that any 
current back disorder is the result of injury 
initially sustained in service.  The report of this 
examination should then be associated with the 
claims file.  Rationale for any findings should be 
provided.  

3.  After undertaking any additional development as 
may be indicated by virtue of any response received 
from the veteran to this Remand, including 
conducting any further examinations, the claims on 
appeal should be re-adjudicated.  If any benefit 
sought on appeal remains denied, the veteran should 
be furnished a supplemental statement of the case 
and it should be sent to her and her 
representative.  Also provide an appropriate period 
of time to respond.   


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


